DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of claims
Claims 1-9 are cancelled. Claims 10-17 are newly added, wherein claim 10 is an independent claim. Claims 10-17 are currently examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 11149359 B2 (‘359).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 10-17 are merely broader than claims 1-10 of ‘359. It is clear that all of the elements of claims 10-17 are found in claims 1-10 of ‘359.  The difference lies in the fact that the ‘359 claims include many more elements and is thus much more specific. Thus the invention of the claims 1-10 of ‘359 is in effect a "species" of the "generic" invention of the instant claims 10-17 . It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10-17 are anticipated by claims -10 of ‘359, they are not patentably distinct from the claims 1-10 of ‘359.  
Allowable Subject Matter
Claims 10-17 would be allowable if overcome the rejection(s) under the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 11149359 B2 (‘359), set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Hiroyuki et al (JP 08295595 A, machine translation, “Hiroyuki”) teaches a physical vapor transport growth system, but does not teach, disclose or reasonably suggest that “the graphite forming the gas-permeable membrane is comprised of graphite grains, each of which has a maximum dimension between 100 and 500 microns” as recited in claim 10. Claims 11-17 are allowable because they depend on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714